 1   MANDOUR & ASSOCIATES, APC
 2   JOSEPH A. MANDOUR, III (SBN 188896)
     Email: jmandour@mandourlaw.com
 3   BEN T. LILA (SBN 246808)
 4   Email: blila@mandourlaw.com
     8605 Santa Monica Blvd., Suite 1500
 5
     Los Angeles, CA 90069
 6   Telephone: (858) 487-9300
 7   Attorneys for Plaintiff and Counter-Defendant,
     C.C. CALZONE, LLC
 8
 9   AESTHETIC LEGAL, A.P.L.C.
     Matthew Swanlund (State Bar No. 204542)
10   Email: matthew@aestheticlegal.com
11   8055 W Manchester Ave., Suite 310
     Playa del Rey, CA 90293
12
     Telephone: (310) 301-4545
13   Facsimile: (310) 943-1696
14
     Paul D. Supnik (State Bar No. 52842)
15   Email: paul@supnik.com
16   9401 Wilshire Boulevard, Suite 1250
     Beverly Hills, CA 90212
17   Telephone: (310) 859-0100
18   Facsimile: (310) 388-5645
     Attorneys for Defendant and Counterclaimant,
19
     PARAGON AVIATION LOGISTICS, INC.
20
21
                        UNITED STATES DISTRICT COURT
22
23                     CENTRAL DISTRICT OF CALIFORNIA
24
25
26
27
28

                                                          Case No. 8:18-cv-01587-JVS-KES
                                                      STIPULATED PROTECTIVE ORDER
                                            -1-
 1                                           )
   C.C. CALZONE, LLC, a California           ) Civil Case No: 8:18-cv-01587-JVS-KES
 2 Limited Liability Company,                )
 3                                           ) ORDER RE
                  Plaintiff,                 ) STIPULATED PROTECTIVE
 4
                                             ) ORDER
           v.
 5                                           )
 6 PARAGON AVIATION                          ) [Discovery Document: Referred to
   LOGISTICS, INC., a Nevada                 ) Magistrate Judge Karen E. Scott]
 7                                           )
   Corporation,
 8                                           )
                  Defendant.                 )
 9                                           )
10 PARAGON AVIATION                          )
   LOGISTICS, INC., a Nevada                 )
11 Corporation,
                                             )
12                                           )
                  Counterclaimant,           )
13         v.                                )
14                                           )
     C.C. CALZONE, LLC, a California
15   Limited Liability Company,              )
                                             )
16                                           )
                  Counter-Defendant.
17                                           )
18
     1.    PURPOSES AND LIMITATIONS
19
20         Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public
22   disclosure and from use for any purpose other than prosecuting this litigation may
23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24   enter the following Stipulated Protective Order. The parties acknowledge that this
25   Order does not confer blanket protections on all disclosures or responses to
26   discovery and that the protection it affords from public disclosure and use extends
27   only to the limited information or items that are entitled to confidential treatment
28

                                                                 Case No. 8:18-cv-01587-JVS-KES
                                                             STIPULATED PROTECTIVE ORDER
                                              -2-
 1   under the applicable legal principles. The parties further acknowledge, as set forth
 2   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 3   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 4   procedures that must be followed and the standards that will be applied when a
 5   party seeks permission from the court to file material under seal.
 6
 7          GOOD CAUSE STATEMENT
 8
 9         This action is likely to involve trade secrets, customer and pricing lists and
10   other valuable research, development, commercial, financial, technical and/or
11   proprietary information for which special protection from public disclosure and
12   from use for any purpose other than prosecution of this action is warranted. Such
13   confidential and proprietary materials and information consist of, among other
14   things, confidential business or financial information, information regarding
15   confidential business practices, or other confidential research, development, or
16   commercial information (including information implicating privacy rights of third
17   parties), information otherwise generally unavailable to the public, or which may
18   be privileged or otherwise protected from disclosure under state or federal statutes,
19   court rules, case decisions, or common law. Accordingly, to expedite the flow of
20   information, to facilitate the prompt resolution of disputes over confidentiality of
21   discovery materials, to adequately protect information the parties are entitled to
22   keep confidential, to ensure that the parties are permitted reasonable necessary uses
23   of such material in preparation for and in the conduct of trial, to address their
24   handling at the end of the litigation, and serve the ends of justice, a protective order
25   for such information is justified in this matter.
26   \\
27   \\
28   \\
                                                                  Case No. 8:18-cv-01587-JVS-KES
                                                              STIPULATED PROTECTIVE ORDER
                                               -3-
 1          It is the intent of the parties that information will not be designated as
 2   confidential for tactical reasons and that nothing be so designated without a good
 3   faith belief that it has been maintained in a confidential, non-public manner, and
 4   there is good cause why it should not be part of the public record of this case.
 5   2.     DEFINITIONS
 6         2.1     Action: This pending federal lawsuit.
 7         2.2     Challenging Party: a Party or Non-Party that challenges the
 8   designation of information or items under this Order.
 9         2.3     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY
10   EYES ONLY” Information or Items: information (regardless of how it is
11   generated, stored or maintained) or tangible things that qualify for protection under
12   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
13   Statement.
14         2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
15   their support staff).
16         2.5     Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
19   ONLY.”
20         2.6     Disclosure or Discovery Material: all items or information, regardless
21   of the medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced
23   or generated in disclosures or responses to discovery in this matter.
24         2.7     Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Party or its counsel to serve
26   as an expert witness or as a consultant in this Action.
27         2.8     “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” -
28   Material to be shield from public access, restricted from any access by the parties,
                                                                   Case No. 8:18-cv-01587-JVS-KES
                                                               STIPULATED PROTECTIVE ORDER
                                                -4-
 1   and available for review by Outside Counsel for the parties and others are
 2   governed by the provisions below. Such material may include the following types
 3   of information: (1) sensitive technical information, including current research,
 4   development and manufacturing information; (2) sensitive business information,
 5   including highly sensitive financial or marketing information; (3) competitive
 6   technical information, including technical analyses or comparisons of competitor’s
 7   products or services; (4) competitive business information, including non-public
 8   financial and marketing analyses, media scheduling, comparisons of competitor’s
 9   products or services, and strategic product/service expansion plans; (5) personal
10   health or medical information; (6) an individual’s personal credit, banking or other
11   financial information; or (7) any other commercially sensitive information the
12   disclosure of which to non-qualified persons subject to this Order the producing
13   party reasonably and in good faith believes would likely cause harm.
14        2.9     House Counsel: attorneys who are employees of a party to this Action.
15   House Counsel does not include Outside Counsel of Record or any other outside
16   counsel.
17        2.10    Non-Party: any natural person, partnership, corporation, association,
18   or other legal entity not named as a Party to this action.
19        2.11    Outside Counsel of Record: attorneys who are not employees of a
20   party to this Action but are retained to represent or advise a party to this Action
21   and have appeared in this Action on behalf of that party or are affiliated with a law
22   firm which has appeared on behalf of that party, and includes support staff.
23        2.12    Party: any party to this Action, including all of its officers, directors,
24   employees, consultants, retained experts, and Outside Counsel of Record (and their
25   support staffs).
26        2.13    Producing Party: a Party or Non-Party that produces Disclosure or
27   Discovery Material in this Action.
28

                                                                  Case No. 8:18-cv-01587-JVS-KES
                                                              STIPULATED PROTECTIVE ORDER
                                               -5-
 1        2.14    Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5        2.15    Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL or “HIGHLY CONFIDENTIAL - ATTORNEY
 7   EYES ONLY.”
 8        2.16    Receiving Party: a Party that receives Disclosure or Discovery
 9   Material from a Producing Party.
10
11   3. SCOPE
12         The protections conferred by this Stipulation and Order cover not only
13   Protected Material (as defined above), but also (1) any information copied or
14   extracted from Protected Material; (2) all copies, excerpts, summaries, or
15   compilations of Protected Material; and (3) any testimony, conversations, or
16   presentations by Parties or their Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of the
18   trial judge. This Order does not govern the use of Protected Material at trial.
19
20   4. DURATION
21         Even after final disposition of this litigation, the confidentiality obligations
22   imposed by this Order shall remain in effect until a Designating Party agrees
23   otherwise in writing or a court order otherwise directs. Final disposition shall be
24   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
25   with or without prejudice; and (2) final judgment herein after the completion and
26   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
27   including the time limits for filing any motions or applications for extension of
28   time pursuant to applicable law.
                                                                 Case No. 8:18-cv-01587-JVS-KES
                                                             STIPULATED PROTECTIVE ORDER
                                               -6-
 1
 2   5. DESIGNATING PROTECTED MATERIAL
 3        5.1     Exercise of Restraint and Care in Designating Material for Protection.
 4        Each Party or Non-Party that designates information or items for protection
 5   under this Order must take care to limit any such designation to specific material
 6   that qualifies under the appropriate standards. The Designating Party must
 7   designate for protection only those parts of material, documents, items, or oral or
 8   written communications that qualify so that other portions of the material,
 9   documents, items, or communications for which protection is not warranted are not
10   swept unjustifiably within the ambit of this Order.
11        Mass, indiscriminate, or routinized designations are prohibited. Designations
12   that are shown to be clearly unjustified or that have been made for an improper
13   purpose (e.g., to unnecessarily encumber the case development process or to
14   impose unnecessary expenses and burdens on other parties) may expose the
15   Designating Party to sanctions.
16        If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19        5.2     Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) and section 5.2(b) below),
21   or as otherwise stipulated or ordered, Disclosure or Discovery Material that
22   qualifies for protection under this Order must be clearly so designated before the
23   material is disclosed or produced.
24        Designation in conformity with this Order requires:
25         (a) for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend
28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
                                                                 Case No. 8:18-cv-01587-JVS-KES
                                                             STIPULATED PROTECTIVE ORDER
                                              -7-
 1   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
 2   protected material. If only a portion or portions of the material on a page qualifies
 3   for protection, the Producing Party also must clearly identify the protected
 4   portion(s) (e.g., by making appropriate markings in the margins).
 5         A Party or Non-Party that makes original documents available for inspection
 6   need not designate them for protection until after the inspecting Party has indicated
 7   which documents it would like copied and produced. During the inspection and
 8   before the designation, all of the material made available for inspection shall be
 9   deemed “HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY.” After the
10   inspecting Party has identified the documents it wants copied and produced, the
11   Producing Party must determine which documents, or portions thereof, qualify for
12   protection under this Order. Then, before producing the specified documents, the
13   Producing Party must affix the “CONFIDENTIAL legend” to each page that
14   contains Protected Material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the
16   protected portion(s) (e.g., by making appropriate markings in the margins).
17              (b) for testimony given in depositions that the Designating Party identify
18   the Disclosure or Discovery Material on the record, before the close of the
19   deposition, all protected testimony or, in writing, within two (2) weeks of receipt
20   of the original deposition transcript
21              (c) for information produced in some form other than documentary and
22   for any other tangible items, that the Producing Party affix in a prominent place on
23   the exterior of the container or containers in which the information is stored the
24   legend “CONFIDENTIAL.” If only a portion or portions of the information
25   warrants protection, the Producing Party, to the extent practicable, shall identify
26   the protected portion(s).
27        5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
28   failure to designate qualified information or items does not, standing alone, waive
                                                                 Case No. 8:18-cv-01587-JVS-KES
                                                             STIPULATED PROTECTIVE ORDER
                                               -8-
 1   the Designating Party’s right to secure protection under this Order for such
 2   material. Upon timely correction of a designation, the Receiving Party must make
 3   reasonable efforts to assure that the material is treated in accordance with the
 4   provisions of this Order.
 5   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6        6.1     Timing of Challenges. Any Party or Non-Party may challenge a
 7   designation of confidentiality at any time that is consistent with the Court’s
 8   Scheduling Order.
 9        6.2     Meet and Confer. The Challenging Party shall initiate the dispute
10   resolution process under Local Rule 37.1 et seq.
11        6.3     The burden of persuasion in any such challenge proceeding shall be
12   on the Designating Party. Frivolous challenges, and those made for an improper
13   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14   parties) may expose the Challenging Party to sanctions. Unless the Designating
15   Party has waived or withdrawn the confidentiality designation, all parties shall
16   continue to afford the material in question the level of protection to which it is
17   entitled under the Producing Party’s designation until the Court rules on the
18   challenge.
19   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20        7.1     Basic Principles. A Receiving Party may use Protected Material that
21   is disclosed or produced by another Party or by a Non-Party in connection with this
22   Action only for prosecuting, defending, or attempting to settle this Action. Such
23   Protected Material may be disclosed only to the categories of persons and under
24   the conditions described in this Order. When the Action has been terminated, a
25   Receiving Party must comply with the provisions of section 13 below (FINAL
26   DISPOSITION).
27
28

                                                                 Case No. 8:18-cv-01587-JVS-KES
                                                             STIPULATED PROTECTIVE ORDER
                                               -9-
 1              Protected Material must be stored and maintained by a Receiving Party at
 2   a location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving Party may disclose any information or item designated
 7   “CONFIDENTIAL” only to:
 8              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 9   well as employees of said Outside Counsel of Record to whom it is reasonably
10   necessary to disclose the information for this Action;
11              (b) the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13              (c) Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16              (d) the Court and its personnel;
17              (e) court reporters and their staff;
18              (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21              (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23              (h) during their depositions, witnesses ,and attorneys for witnesses, in the
24   Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
26   they will not be permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                  Case No. 8:18-cv-01587-JVS-KES
                                                              STIPULATED PROTECTIVE ORDER
                                                -10-
 1   deposition testimony or exhibits to depositions that reveal Protected Material may
 2   be separately bound by the court reporter and may not be disclosed to anyone
 3   except as permitted under this Stipulated Protective Order; and
 4            (i) any mediator or settlement officer, and their supporting personnel,
 5   mutually agreed upon by any of the parties engaged in settlement discussions.
 6        7.3 Disclosure of HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY
 7   Material without Further Approval. Unless permitted in writing by the designator,
 8   a receiving party may disclose material designated HIGHLY CONFIDENTIAL -
 9   ATTORNEY EYES ONLY without further approval only to:
10               7.3.1 The receiving party’s outside counsel of record in this action and
11   employees of outside counsel of record to whom it is reasonably necessary to
12   disclose the information;
13               7.3.2 The Court and its personnel;
14               7.3.3 Outside court reporters and their staff, professional jury or trial
15
     consultants, and professional vendors to whom disclosure is reasonably necessary;
16
                 7.3.4 The author or recipient of a document containing the material, or
17
     a custodian or other person who otherwise possessed or knew the information; and,
18
                 7.3.5 Experts (as defined in this Order) of the Receiving Party to who
19
     disclosure is reasonably necessary for this Action and who have signed the
20
     “Acknowledgment and Agreement to Be Bound” (Exhibit A).
21
22
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23
           IN OTHER LITIGATION
24
           If a Party is served with a subpoena or a court order issued in other litigation
25
     that compels disclosure of any information or items designated in this Action as
26
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
27
     ONLY,” that Party must:
28

                                                                Case No. 8:18-cv-01587-JVS-KES
                                                            STIPULATED PROTECTIVE ORDER
                                             -11-
 1             (a) promptly notify in writing the Designating Party. Such notification
 2   shall include a copy of the subpoena or court order;
 3             (b) promptly notify in writing the party who caused the subpoena or order
 4   to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall
 6   include a copy of this Stipulated Protective Order; and
 7             (c) cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9   If the Designating Party timely seeks a protective order, the Party served with the
10   subpoena or court order shall not produce any information designated in this action
11   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
12   ONLY” before a determination by the court from which the subpoena or order
13   issued, unless the Party has obtained the Designating Party’s permission. The
14   Designating Party shall bear the burden and expense of seeking protection in that
15   court of its confidential material and nothing in these provisions should be
16   construed as authorizing or encouraging a Receiving Party in this Action to
17   disobey a lawful directive from another court.
18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19   PRODUCED IN THIS LITIGATION
20             (a) The terms of this Order are applicable to information produced by a
21   Non-Party in this Action and designated as “CONFIDENTIAL or “HIGHLY
22   CONFIDENTIAL – ATTORNEY EYES ONLY.” Such information produced by
23   Non-Parties in connection with this litigation is protected by the remedies and
24   relief provided by this Order. Nothing in these provisions should be construed as
25   prohibiting a Non-Party from seeking additional protections.
26             (b) In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                  Case No. 8:18-cv-01587-JVS-KES
                                                              STIPULATED PROTECTIVE ORDER
                                               -12-
 1   confidential information, then the Party shall:
 2               (1) promptly notify in writing the Requesting Party and the Non-Party
 3   that some or all of the information requested is subject to a confidentiality
 4   agreement with a Non-Party;
 5               (2) promptly provide the Non-Party with a copy of the Stipulated
 6   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 7   specific description of the information requested; and,
 8               (3) make the information requested available for inspection by the
 9   Non-Party, if requested.
10            (c) If the Non-Party fails to seek a protective order from this court within
11   14 days of receiving the notice and accompanying information, the Receiving
12   Party may produce the Non-Party’s confidential information responsive to the
13   discovery request. If the Non-Party timely seeks a protective order, the Receiving
14   Party shall not produce any information in its possession or control that is subject
15   to the confidentiality agreement with the Non-Party before a determination by the
16   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
17   expense of seeking protection in this court of its Protected Material.
18
19   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a Receiving Party learns that, by inadvertence or otherwise, it has
21   disclosed Protected Material to any person or in any circumstance not authorized
22   under this Stipulated Protective Order, the Receiving Party must immediately (a)
23   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
24   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
25   the person or persons to whom unauthorized disclosures were made of all the terms
26   of this Order, and (d) request such person or persons to execute the
27   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
28   A.
                                                                   Case No. 8:18-cv-01587-JVS-KES
                                                               STIPULATED PROTECTIVE ORDER
                                              -13-
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other
 5   protection, the obligations of the Receiving Parties are those set forth in Federal
 6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 7   whatever procedure may be established in an e-discovery order that provides for
 8   production without prior privilege review. Pursuant to Federal Rule of Evidence
 9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or
11   work product protection, the parties may incorporate their agreement in the
12   stipulated protective order submitted to the court.
13
14   12.   MISCELLANEOUS
15         12.1   Right to Further Relief. Nothing in this Order abridges the right of
16   any person to seek its modification by the Court in the future.
17         12.2   Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order, no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in
20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective
22   Order.
23         12.3   Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
25   may only be filed under seal pursuant to a court order authorizing the sealing of the
26   specific Protected Material at issue. If a Party's request to file Protected Material
27   under seal is denied by the court, then the Receiving Party may file the information
28   in the public record unless otherwise instructed by the court.
                                                                 Case No. 8:18-cv-01587-JVS-KES
                                                             STIPULATED PROTECTIVE ORDER
                                              -14-
 1
 2   13.   FINAL DISPOSITION
 3         After the final disposition of this Action, as defined in paragraph 4, within
 4   60 days of a written request by the Designating Party, each Receiving Party must
 5   return all Protected Material to the Producing Party or destroy such material. As
 6   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 7   compilations, summaries, and any other format reproducing or capturing any of the
 8   Protected Material. Whether the Protected Material is returned or destroyed, the
 9   Receiving Party must submit a written certification to the Producing Party (and, if
10   not the same person or entity, to the Designating Party) by the 60 day deadline that
11   (1) identifies (by category, where appropriate) all the Protected Material that was
12   returned or destroyed and (2)affirms that the Receiving Party has not retained any
13   copies, abstracts, compilations, summaries or any other format reproducing or
14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
15   are entitled to retain an archival copy of all pleadings, motion papers, trial,
16   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
17   and trial exhibits, expert reports, attorney work product, and consultant and expert
18   work product, even if such materials contain Protected Material. Any such
19   archival copies that contain or constitute Protected Material remain subject to this
20   Protective Order as set forth in Section 4 (DURATION).
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                                  Case No. 8:18-cv-01587-JVS-KES
                                                              STIPULATED PROTECTIVE ORDER
                                               -15-
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7
 8   DATED:       December 6, 2018
 9         /s/ Ben T. Lila
10   MANDOUR & ASSOCIATES, APC
     Attorneys for Plaintiff
11
12   DATED:       December 6, 2018
13
         /s/ Matthew Swanlund
14   AESTHETIC LEGAL, A.P.L.C
15
           /s/ Paul D. Supnik
16   Paul D. Supnik
17   Attorneys for Defendant
18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19
     DATED: December 07, 2018
20
21
22   _____________________________________
     Honorable Karen E. Scott
23   UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                             Case No. 8:18-cv-01587-JVS-KES
                                                         STIPULATED PROTECTIVE ORDER
                                           -16-
 1                                         EXHIBIT A
 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
     I, _____________________________ [print or type full name], of

 4
     _________________ [print or type full address], declare under penalty of perjury

 5
     that I have read in its entirety and understand the Stipulated Protective Order that

 6
     was issued by the United States District Court for the Central District of California

 7
     on [date] in the case of C.C. Calzone, LLC v. Paragon Aviation Logistics, Inc.,

 8
     Civil Case No. 8:18-cv-01587-JVS-KES. I agree to comply with and to be bound

 9
     by all the terms of this Stipulated Protective Order and I understand and

10
     acknowledge that failure to so comply could expose me to sanctions and

11
     punishment in the nature of contempt. I solemnly promise that I will not disclose

12
     in any manner any information or item that is subject to this Stipulated Protective

13
     Order to any person or entity except in strict compliance with the provisions of this

14
     Order.

15
             I further agree to submit to the jurisdiction of the United States District

16
     Court for the Central District of California for the purpose of enforcing the terms

17
     of this Stipulated Protective Order, even if such enforcement proceedings occur

18
     after termination of this action. I hereby appoint __________________________

19
     [print or type full name] of _______________________________________ [print

20
     or type full address and telephone number] as my California agent for service of

21
     process in connection with this action or any proceedings related to enforcement of

22
     this Stipulated Protective Order.

23
     Date:

24
     City and State where sworn and signed:

25
26
     Printed name:

27
28
     Signature:

                                                                   Case No. 8:18-cv-01587-JVS-KES
                                                               STIPULATED PROTECTIVE ORDER
                                                -17-
